DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 05/15/2020 & 09/01/2021.  These IDS have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Maaz et al. (USPN 4,825,968; “Maaz”).

	Regarding claim 1, Maaz discloses a weighing sensor used in an electronic balance (col. 2, lines 27-35), the weighing sensor comprising a weighing unit comprising a load-receiving portion (2), a fixing portion (1), and a pair of parallel guiding members (4, 5) that connect the load-receiving portion (2) and the fixing portion (1) (col. 2, lines 27-30), a lever (7), disposed between the parallel guiding members (4, 5) and the fixing portion (1), with a first end (left end) of the lever (7) is connected (via 11) to the load-receiving portion (2) (col. 2, lines 30-36), and a photoelectric position limiting block (14, 24), a lower portion (14) thereof connected to the fixing portion (1), an upper portion thereof (24) having a limiting structure thereon (col. 2, lines 52-64) with a tail portion (end of lever 7 in magnet system 14) of a second end (right end) of the lever (7) is disposed in the limiting structure (24) to limit a deviation of the tail portion (col. 2, lines 52-64, see figure 2).
  
Regarding claim 2, Maaz discloses in figure 4 a photoelectric transmitting and receiving board (25), which is fixed on an outside surface of the photoelectric position-limiting block (14, 24) (col. 3, lines 6-23.  

Regarding claim 6, Maaz discloses in figure 9 the limiting structure is a longitudinal through notch (70), which is disposed between an outside surface (74) of the upper portion and a corresponding lower portion (14) of the photoelectric position-limiting block (74, 14) (col. 4, lines 30-49).  

Regarding claim 10, Maaz discloses in figure 1 an electronic balance, comprising a weighing sensor according to claim 1 (see rejection of claim 1 above).


Allowable Subject Matter
Claims 3-5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863